Order entered January 18, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01097-CR

                               JOHN HENRY ALLEN, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F18-52271-P

                                             ORDER
         Before the Court is court reporter Lisabeth Kellett’s January 17, 2019 second request for

an extension of time to file the reporter’s record. We GRANT the request and extend the time

to file the reporter’s record until February 6, 2019.

         If Ms. Kellett fails to file the record by February 6, 2019, the Court may utilize its

available remedies, including ordering that she not sit until the complete reporter’s record is

filed.

         We DIRECT the Clerk to send a copy of this order, by electronic transmission, to

Lisabeth Kellett and to counsel for the parties.


                                                        /s/   CORY L. CARLYLE
                                                              JUSTICE